Citation Nr: 1757370	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-15 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss from November 18, 2011 to September 7, 2015.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from September 8, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of September 2014 and November 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized Issue 1.  In general, a claim for increased rating is one that is received more than one year after the grant of entitlement to service connection and assignment of the initial rating was effectuated, i.e., after expiration of the time for appeal, such that the decision assigning the initial rating became final.  However, 38 C.F.R. § 3.156(b) may render a decision assigning an initial rating not final and, therefore, require conversion of what was certified as an increased rating claim to an initial rating claim analysis.

Specifically, in Young v. Shinseki, the Court of Appeals for Veterans Claims (CAVC) noted that 38 C.F.R. § 3.156(b) provides a potential exception to the general rule that a decision will become final unless a Notice of Disagreement is filed within one year of the underlying rating decision if new and material evidence is received within that year.  22 Vet. App. 461, 466 (2009).  This provision applies both to claims that are denied by the Agency of Original Jurisdiction and to claims for which a rating decision grants service connection and assigns an initial rating and effective date.  See Id. at 474 (Lance, J., concurring).  In Young, the CAVC found that, upon receipt of medical evidence relating to the veteran's disability within one year after the rating decision that granted service connection, VA was required to determine whether that evidence constituted new and material evidence under 38 C.F.R. § 3.156 in order to determine the proper scope of the issue on appeal.  Id. at 467-68. 

Here, VA granted the Veteran service connection for bilateral hearing loss in a September 2014 rating decision.  VA rated the disability as noncompensable.

The Veteran did not submit a Notice of Disagreement with the rating VA assigned within one year of its decision.  However, in March 2015, he submitted VA audiological records which related to his desire for an increased rating.  These records were new and material to this issue.  Therefore, the September 2014 rating decision did not become final.

In September 2015, the Veteran filed a claim for an increased rating.  VA, after examining him for compensation purposes, granted a 10 percent rating in November 2015, effective September 8, 2015.  This is the date VA received the increased rating claim.  He submitted a Notice of Disagreement with this rating decision.

Based on the foregoing, the Board has recharacterized Issue 1 as an increased rating claim as opposed to an earlier effective date claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran, in a November 2017 Report of General Information, clarified that he desired a Decision Review Officer hearing, not a Board hearing, for his appeal.

Second, the Veteran contends that the VA examiner who examined him in October 2015 conducted a slipshod examination.  He detailed various shortcomings in a statement VA received in December 2015.  The Board will order a new examination before deciding his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a Decision Review Officer hearing at the Los Angeles Regional Office.
2. Attempt to obtain all VA treatment records from the Sepulveda VAMC dated since December 2015 (the date of the last files in VBMS).
3. Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.
4. Review the medical examination report obtained to ensure that the Remand directives have been accomplished.
5. Readjudicate the claim.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




